UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1996



JOHNNY F. COLEY,

                                              Plaintiff - Appellant,

          versus


NORTH CAROLINA INDUSTRIAL COMMISSION; THE CITY
OF ROCKY MOUNT, NORTH CAROLINA; E. O. MAR-
SIGLI, MD; JOHN BADLEY, Dr.; JOHN STEEL, Dr.;
RUSSELL KIRBY; TAFT & TAFT; EAST CAROLINA
UNIVERSITY SCHOOL OF MEDICINE; DUKE UNIVERSITY
MEDICAL CENTER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Malcolm J. Howard, Dis-
trict Judge. (CA-00-90-4-H-3)


Submitted:   December 14, 2000         Decided:     December 19, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny F. Coley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Johnny F. Coley appeals the district court’s order dismissing

his civil complaint under 28 U.S.C.A. § 1915(e) (West 1994 & Supp.

2000).     We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court. Coley v. North Carolina Indus.

Comm’n, No. CA-00-90-4-H-3 (E.D.N.C. June 27, 2000).   In addition,

we deny all pending motions and dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2